DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 3–5 in the reply filed on 11/18/2021 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3–5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which claims 3–5 depend, recites “a thermoplastic fiber comprising a low-melting component fiber as a matrix component and a high-melting component fiber.”  The terms “low-melting component fiber” and “high-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – Kasuya (US 2012/0302118 A1).  Kasuya teaches a sheet for reinforces a foam layer by its integration into the surface of the foam layer through compression molding, wherein the sheet comprises conjugate fibers containing a low melting point polymer matrix and a high melting point reinforcing fibers.  Kasuya abstract, ¶¶ 24, 35.  The melting point difference between the low and high melting points of the conjugate fiber is preferably 30 degrees Celsius or more.  Id. ¶ 29.  The foam and conjugate fibers are preferably made from polyolefin polymers.  See id. ¶¶ 25, 35.  The conjugate fibers may be used to produce a linear composite material produced by melting at intersections and integrating warp, weft, and slant threads to form a reinforcing fabric.  See id. ¶ 39, Fig. 3.  The fabric has a thickness of 1.5 mm.  Id. ¶¶ 65–66.  However, Kasuya fails to teach the claimed high melting component fiber crystallinity, linear composite material’s Young’s modulus, or shrinkage.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786